Metcalf, J.
The court are of opinion that a county is not chargeable, in the trustee process, for jurors’ compensation for services. Their services are not rendered on any contract, ex-oress or implied, between them and the county, but are rendered compulsorily, on a summons from a court, and then *571compensation is allowed by the court at which they attend, and is ordered by that court to be paid from the county treasury. What the law provides as their pay is neither goods, effects or credits, intrusted or deposited by them in the hands or possession of the county, within the meaning of the Gen. Sts. e. 142, § 21.
When one renders service to an individual or to a corporation on a contract, express or implied, the sum due to him therefor is held to be “ credit ” intrusted in the hands of his employer, who is chargeable as his trustee. But, to constitute the relation of trustee, there must be a privity of contract, express or implied, between the principal debtor in the trustee process and him who is sought to be charged as his trustee, unless there be a statute provision that renders such privity unnecessary. We can go no further than to charge a debtor as trustee of his creditor, when the debt or demand is the ordinary result of express or implied contract. 19 Verm. 136. 46 Maine, 295. And it is not on every such contract that a debtor is chargeable as trustee of his creditor. He is not so chargeable “by reason of a debt due from him on a judgment, so long as he is liable to an execution thereon.” Gen. Sts. c. 142, § 31. This is a sanction, by express ejnactment, of the early decisions to the same effect in Sharp v. Clark, 2 Mass. 91, Howell v. Freeman, 3 Mass. 121, and Frankin v. Ward, 3 Mason, 136. See also Kidd v. Shepherd, 4 Mass. 238; Bailey v. Loud, 46 Maine, 167. So, in England, under the law of foreign attachment by the custom of London, a sum due on a judgment, or judicial act, is not the subject of attachment. 1 Freem. 56, pl. 72. Coppell v. Smith, 4 T. R. 321. Grant v. Hawding, Ib. 313, note. Caila v. Elgood, 2 D. & R. 193. These adjudications proceeded on a principle which, in the absence of any contrary decision by this court, we think should be applied to the present case, namely, that the judgments and orders of a court are not to be contravened by the trustee process. The superior court allowed the compensation of the principal defendant, as juror, and ordered it to be paid from the county treasury, according to law, and his creditor cannot he permitted to intercept the payment.
*572This result makes it unnecessary to decide any other of the objections which were taken, in argument, to the plaintiffs’ claim on the county Trustees discharged.